Citation Nr: 0335444	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain 
injury.

2.  Entitlement to service connection for organic brain 
syndrome.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from February 1996 to 
September 1998.  He was discharged from service for 
disability not considered to be within the line of duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
traumatic brain injury, organic brain syndrome, back 
condition, bilateral knee condition, headaches, PTSD, and 
depression.  


REMAND

This case requires additional development prior to final 
adjudication of these claims.  

The appellant and his representative contend, in essence, 
that service connection is warranted for the aforementioned 
disabilities based upon service incurrence.  The appellant 
asserts that he sustained these injuries during an automobile 
accident during service.  He claims that he was a passenger 
and not the driver and that he was not intoxicated during the 
accident, as the Traffic Accident Report suggests.  

A review of the record reveals that the appellant also claims 
service connection for the aforementioned disabilities not 
only as caused by his inservice accident, but also claims 
head trauma was aggravated by verbal abuse when he was called 
back to duty from his automobile accident.  He also claims 
that he sustained injury to his back and knees prior to the 
accident when he was in training and stepped into a divot and 
twisted his knees and back.  He also stated that he slipped 
down a flight of stairs while carrying IV pumps and twisted 
his back, and he maintains that the epidural steroid 
injections he received for the back pain made his back worse.  
The RO has not addressed service connection for the 
appellant's head trauma or back and knee disability as a 
result of injury not the result of the automobile accident.  
These alternative theories of entitlement should also be 
addressed.  Since the appellant claims these disabilities in 
the alternative of what has been deemed willful misconduct, 
he should be provided an examination for an opinion as to the 
etiology of his head trauma, back and knee disability, if 
any, since VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Additionally, the appellant's claims folder is devoid of his 
initial Naval records which were the foundation for the 
finding that his disabilities did not occur in the line of 
duty.  His application to the Department of the Navy-Board of 
Corrections with the entire record of findings is also not 
associated with claims folder.  Those records are important 
to the adjudication of this claim.  

Further, the September 1996 Traffic Accident Report indicated 
that the appellant was strapped in the seatbelt immediately 
after the accident and when the officer got close to him, the 
officer detected a moderate odor of alcohol on his breath.  
The RO has indicated in the November 2001 rating decision 
that the abuse of alcohol was the reason for the denial of 
service connection.  Moreover, the September 1996 hospital 
report of the Central Maine Medical Center indicates that the 
appellant had a serum alcohol level of 174.  There are no 
laboratory results indicative of these findings associated 
with the claims folder and there are no findings indicating 
what a serum alcohol level and its number represents.  The 
laboratory reports revealing these findings and an 
interpretation of what these findings represent are necessary 
prior to final adjudication of this claim.  Additionally, the 
form TP 1-1(R) dated September 15, 1996, furnished by the 
police indicates that charges were then pending review by the 
District Attorney.  It would be helpful to this claim to 
obtain records from the District Attorney indicating whether 
there were any charges brought, what the charges were, and 
the findings related to those charges, if any.  

Finally, the appellant indicates that he was not the driver 
but the passenger in this automobile accident.  There was 
another person in the vehicle at the time of the accident.  
That person would be able to provide a statement as to who 
was driving at the time of the accident.  The RO should 
request that the appellant obtain a statement, if possible, 
from the other person in the vehicle at the time of the 
accident indicating whether or not the appellant was driving.  

Based on the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the appellant's 
Naval personnel records and the findings 
and decision made by the Department of 
Navy-Board of Corrections with regard to 
the findings that his aforementioned 
disabilities were not within the line of 
duty.  

2.  After obtaining an appropriate 
release of information, the RO should 
contact the Central Maine Medical Center 
and request the laboratory findings 
indicating that the appellant's had a 
serum alcohol level of 174 when 
hospitalized on September 11, 1996, 
immediately after his automobile 
accident.  Copies of these laboratory 
reports, and an interpretation of what 
the finding of 174 represents, should be 
obtained and associated with the claims 
folder.  

3.  After obtaining the appropriate 
authorization, the RO should request 
records from the District Attorney's 
Office in connection with the 
September 11, 1996 automobile accident 
and determine whether charges were 
brought in connection with the accident.  
If so, a complete file on those charges 
and the accident should be obtained and 
associated with the claims folder.  

4.  The RO should contact the appellant 
and ask the appellant to contact the 
other person who was in the automobile 
accident with him in September 1996.  He 
should request that person give a 
statement as to the identity of the 
driver at the time of the automobile 
accident.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

6.  The veteran should be examined to 
determine whether he has any disability 
of the back or knees, or any other 
disability, that was incurred in service 
but was not the result of injuries 
sustained in an automobile accident on 
September 11, 1996 (e.g., whether there 
is any disability related to the claimed 
tripping prior to the accident or the 
documented slipping that occurred in 
January 1998).  The claims folder should 
be made available to the examiner.  The 
examiner should state the basis for the 
conclusions reached. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




